Exhibit 10.2

 

FIRST AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

This FIRST AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE OF HOTEL (this
“Amendment”) dated as of February 12, 2016, is entered into by and between CWI
MANCHESTER HOTEL, LLC, a Delaware limited liability company (“Purchaser”), and
HEI EQUINOX LLC, a Delaware limited liability company (“Seller”).

 

W I T N E S S E T H:

 

WHEREAS, the parties have entered into that certain Agreement for Sale and
Purchase of Hotel, dated as of December 11, 2015 (as the same may be further
amended, modified or supplemented, the “Agreement”; all capitalized terms used
but not defined herein shall have the meanings set forth in the Agreement);

 

WHEREAS, in accordance with the Agreement, Purchaser has deposited with the
Escrow Agent funds in the aggregate amount of Four Million Five Hundred Ten
Thousand Dollars ($4,510,000) and such funds constitute the Deposit; and

 

WHEREAS, the parties have agreed to amend the Agreement in accordance with the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.       Closing Date. The Closing Date shall occur on February 17, 2016.

 

2.       Additional Deposit.  Funds in the aggregate amount of Ten Million Two
Hundred Eighty Eight Thousand Five Hundred Seventy Dollars and Sixty Cents
($10,288,570.60) which were previously delivered to the Escrow Company by
Purchaser shall be added to the Deposit.

 

3.       Ratification. Except as modified by the terms and conditions of this
Amendment, the Agreement shall remain in full force and effect and is hereby
ratified and confirmed in all respects.  To the extent there is any conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall govern.

 

4.       Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one and the same instrument. An executed
facsimile or .pdf of this Amendment may be relied upon as having, and shall be
deemed to have, the same force and effect as an original.

 

[SIGNATURE PAGE FOLLOWS]


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

SELLER:

HEI EQUINOX LLC,

a Delaware limited liability company

 

By: /s/ Clark W. Hanrattie

Name: Clark W. Hanrattie

Title: VP

 

CWI:

CWI MANCHESTER HOTEL, LLC,

a Delaware limited liability company

By: /s/ Michael G. Medzigian

Name: Michael G. Medzigian

Title: President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Agreement for Sale and Purchase of Hotel

 